Citation Nr: 0217460	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-18 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neck/cervical 
spine disability.

2.  Entitlement to service connection for a low back/lumber 
spine disability.

3.  Entitlement to service connection for a right shoulder 
disability.

(The issue of entitlement to service connection for a chest 
wall disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1974 to 
September 1976.

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied entitlement to service 
connection for neck/cervical spine, low back/lumbar spine, 
and right shoulder disabilities.  

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the matter of the veteran's claim 
of entitlement to service connection for a chest wall 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,009-3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing any response, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues on appeal has been obtained.

2.  The veteran sustained a strain in the area of the 8th 
dorsal vertebra in October 1975, during service.  The 
competent, credible and probative, does not show a right 
shoulder, low back or neck injury during service or 
continuity of any relevant symptomatology after service.  

3.  The preponderance of the probative medical evidence 
indicates that the current neck/cervical spine, low 
back/lumbar spine, and right shoulder disabilities are not 
of service origin, had their onset many years after service, 
and are not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The veteran's current neck/cervical spine disability was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 
3.309(a) (2002).

2.  The veteran's current low back/lumbar spine disability 
was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 
3.309(a) (2002).

3.  The veteran's current right shoulder disability was not 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  Amended 
regulations implementing the provisions of VCAA are found at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case the RO wrote to the veteran in April 2001 in 
respect to the VCAA and explained the evidence already 
obtained, the information and evidence that the veteran was 
responsible for submitting, and VA's responsibilities in 
developing the record.  In the June 2002 supplemental 
statement of the case, the RO advised the veteran of the 
provisions of the new regulations on developing claims.  In 
earlier documents issued by the RO in June 1998 and March 
1999, and the SSOC of June 2002, the veteran was also 
notified of the evidence that had been considered, the 
pertinent law and regulations, and the RO's reasons and 
bases for denying the claims.  Additionally, the veteran was 
advised that to substantiate his claims he needed to submit 
probative medical evidence linking any current disability to 
his military service.  Thus, the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical records and VA 
treatment records.  The veteran has not indicated that he is 
in receipt of Social Security Administration (SSA) 
disability benefits.  The evidence indicates that the 
veteran applied for Workers' Compensation in the past and a 
review of the file reveals that VA is in possession of 
medical evidence used in such claims.  In addition, VA has 
assisted in the development of all private medical evidence 
identified by the veteran as pertinent to his claims.

The veteran was afforded a VA compensation examination in 
June 1998 regarding his claims for service connection.  
Thus, the Board finds that the medical evidence currently of 
record is sufficient for an equitable determination at this 
time and further development of the medical evidence would 
only needlessly delay adjudication of the claims decided 
below.

Finally, the veteran was afforded an opportunity to have a 
hearing before VA on the VA Form 1-9 (Appeal to Board of 
Veterans' Appeals) he submitted in September 1999.  He 
indicated that he wished to appear before a Decision Review 
Officer at the RO.  However, he withdrew this request in 
August 2000.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In part, it is provided at 
38 C.F.R. §§ 3.307(a)(3), 3.309(a), that arthritis may be 
presumed to have been incurred in service if it is 
manifested to a degree of 10 percent disabling or more 
within the first year after separation from active service.  

A lay person is competent to provide evidence on such 
matters as events and observable symptoms, but is not 
competent to provide a medical diagnosis or opinion as to 
the etiology of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.

The veteran has claimed that he incurred injuries to his 
right shoulder, neck, and low back during his active 
military service and that he has had symptomatic residuals 
of the injuries since then.  His service medical records 
reveal that no relevant history was given when he was 
examined for service and examination findings were normal.  
In mid-October 1975 he complained of having hurt his back 
while pushing his car off the road.  He claimed that felt a 
"pop" and pain in his back.  On initial examination, there 
was tenderness in the upper left portion of the back below 
the clavicle/shoulder blade.  He was then examined by a 
senior officer in the Medical Corps who found no palpable 
tenderness.  The impression was eighth dorsal strain, and 
the veteran was given Indocin.  There are no subsequent 
service medical records entries pertaining to the veteran's 
neck, back or shoulder.  In April 1976 the veteran completed 
a dental patient history form and denied that he was 
presently or had ever been under the care of a physician 
during the past year.  He described his health as good.  In 
August 1976, his medical records were reviewed and it was 
determined that a physical examination was not required 
under military regulations.  The veteran declined a 
separation examination.  

The veteran filed his original claim for VA disability 
benefits in March 1998.  He mentioned a neck and low back 
condition and a right shoulder disorder which reportedly had 
been present since October 1995.  He indicated that he had 
been treated form 1975 to 1976 at Mountain Home Air Force 
Base and that he had received post-service treatment for all 
three claimed disabilities in 1992 at Valley Hospital.  

Private medical evidence indicates that the veteran was 
involved in an automobile accident in March 1989.  Kootenai 
Medical Center emergency room records of that date indicate 
that the veteran's vehicle had been hit in the left front 
fender by an oncoming automobile.  He had been able to get 
out of the car and walk about the scene; however, he had no 
recollection of the accident.  He denied any loss of 
consciousness and had no complaints regarding his neck, 
chest, or abdomen.  On examination, there was an abrasion on 
the right frontoparietal area with mild edema and 
ecchymosis.  The neck was non-tender, supple, and had full 
range of motion.  The extremities had no evidence of injury.  
Cervical spine X-rays were negative.  The assessment was 
closed head injury and forehead abrasion and contusion.

Shortly after the accident the veteran sought treatment from 
a chiropractor.  The report of an examination by Roger Aga, 
D.C., dated in July 1989 and written to an attorney, notes 
that the veteran reported having sustained injuries to the 
back, neck and right shoulder in the March 1989 motor 
vehicle accident and that he was now expressing a long list 
of complaints and claimed to have been "totally disabled" 
since the accident.  Dr. Aga noted that "the patient's past 
medical history is uneventful."  Following a physical 
examination and X-rays, the diagnoses were acute severe 
cervical and lumbar sprain with muscle spasm, myositis, and 
subluxation; and right shoulder sprain affecting the 
glenohumeral joint.  It was Dr. Aga's opinion that these 
abnormalities were the result of the veteran's March 1989 
automobile accident and that the resulting disabilities 
would predispose the veteran to further problems with 
aggravation or trauma which might not have otherwise 
bothered him prior to the accident.

In a letter of October 1989, Dr. Aga noted that the 
veteran's right rotator cuff was torn along the glenohumeral 
ligaments and there was evidence of injury to the right 
biceps tendon and associated bursa.  He opined that the 
injuries from the March 1989 automobile accident would 
result in a permanent 10 to 15 percent restriction of motion 
in the right shoulder joint.  It was also noted that 
lifting, bending, riding, extensive walking, repetitive 
movement would aggravate the veteran's cervical and lumbar 
injuries.  

Private outpatient records from Dr. Glenn Bonacum reflect 
that the veteran was seen in October 1994 for an on-the-job 
injury on August 27, 1994, when he was working with an 
overhead hoist and felt a pull in his right shoulder.  While 
he had continued to work since then, his right shoulder had 
not improved and he continued to evidence pain, stiffness, 
and tingling in the right upper extremity.  He stated that 
he was otherwise healthy.  Right shoulder X-rays were 
essentially within normal limits.  The assessment was 
supraspinatus strain.  He was placed on light duty with his 
employer and treatment of right shoulder complaints 
continued into early 1995.  In February 1995, it was noted 
that the he had been improving nicely until re-injured his 
right shoulder during a fall on his back porch.  In May 
1995, it was noted that the veteran's treatment had not 
improved his right shoulder complaints.  It was also 
reported by the veteran that his symptoms had increased 
after "working on a machine."  In April 1996, Dr. Bonacum 
noted that the veteran had again injured his right shoulder 
at work when a wrench he was using slipped off a bolt and he 
felt his shoulder pop.  The veteran reported that he had 
been laid off from work because he could not perform his 
regular duties.  In early May 1996, Dr. Bonacum indicated 
that he veteran had complaints of right shoulder pain and 
numbness "without significant objective findings."  He 
further noted "I think that [the veteran] will have 
recurrent complaints and file recurrent claims as long as he 
is doing heavy duty [labor]."  In September 1996, the 
veteran noted that he had lifted a bucket and felt his right 
shoulder "slip out or pop."  It was noted that the veteran 
had calluses, dirt, and grime on his hands and so appeared 
to be involved in active labor.  In June 1997, the veteran 
complained of hitting his right elbow at work, which 
resulted in a recurrence of his right shoulder pain.  

M. Janes, M.D., a specialist in physical medicine and 
rehabilitation, examined the veteran in December 1996 and 
April 1997.  The veteran reported that he had injured his 
right shoulder during an on-the-job accident in August 1994 
when he was trying to repair an overhead trolley hoist.  The 
veteran also reported subsequent industrial injuries to the 
right shoulder, but claimed that the August 1994 injury was 
the primary cause of his current right shoulder problems.  
He mentioned the motor vehicle accident in 1989, stating 
that he had sustained neck and back injuries, but he denied 
any injury affecting his shoulder or arm.  He felt that the 
1989 accident might have resulted in a spinal compression 
fracture, but was not sure.  The veteran asserted that the 
pain problem from his accident improved substantially and 
had not required treatment for many years.  He denied having 
had other serious wounds or fractures and indicated that he 
had not previously required extensive or repetitive 
treatment for conditions similar to the problems for which 
he was now being seen.  

Dr. Janes's assessment included a history of a 1989 motor 
vehicle accident with associated neck and back pain but with 
no shoulder or arm involvement in this accident.  It was 
noted that the veteran had had "fairly complete and rapid 
resolution" of the injuries from the 1989 accident and was 
able to tolerate heavy work thereafter.  The assessment also 
noted a history of right shoulder "noise" and pain 
coincident with an industrial accident on August 27, 1994.  
The veteran currently had right shoulder internal and 
external injury, brachioplexopahty, and a cervical 
connective tissue sprain all related to the August 1994 
industrial accident.  

A supervisor's accident report of May 1997 indicates that 
the veteran had received an on-the-job injury on August 27, 
1994 and a re-injury on April 10, 1996.  The injury was 
caused when a spreader bar bolt hit the veteran in the right 
elbow.  

The veteran was followed by a private orthopedist from May 
1997 to June 1998.  On his initial visit in May 1997, the 
veteran reported that his shoulder complaints were the 
result of an on-the-job injury in August 1994.  X-rays of 
the right shoulder revealed a Hill-Sach's lesion.  A 
computerized tomography scan (CT) - arthrogram showed a Type 
III capsular insertion.  The impression was right shoulder 
interior and inferior instability.  It was noted that based 
on the veteran's recited history his current right shoulder 
disability was work-related.

In October 1997, the veteran underwent arthroscopic surgery 
to the right shoulder.  The post-operative diagnoses were 
Grade III anterior instability, Grade I posterior 
instability, Grade III superior labrum anterior posterior 
lesion with five millimeters (mm.) of anterior displacement, 
Grade III posterior Bankhart's lesion, Grade II-III anterior 
Bankhart's lesion, partial tear of the subscapularis, 
superior Hill-Sachs lesion, chronic bursitis, and Type I 
acromion.  In follow-up outpatient records dated from 
October 1997 to February 1998, the veteran's right shoulder 
disability continued to be attributed to his on-the-job 
accident of August 1994.

The report of a private physical therapy examination of 
January 1998 indicates that the veteran was being seen for 
right shoulder therapy and that he claimed to have had a 
work-related traumatic injury to his right shoulder in 1992 
that had resulted in a dislocation.  

The veteran was afforded a VA compensation examination in 
June 1998.  He claimed to have sustained neck, low back, and 
right shoulder injuries in 1976 at Mountain Home Air Force 
Base.  He could not remember the particulars of the neck 
injury although he reported having received medical 
attention that involved possible manipulation.  He stated 
that he reinjured his neck in 1989 in an automobile 
accident.  Currently he claimed to experience pain and other 
symptoms.  The veteran also claimed to have injured his low 
back in 1975, during service, when he was pushing a car out 
of the road and his back and shoulder went out.  He claimed 
to have been taken to the hospital and treated, and told he 
had "dislocated" several discs, which were reset through 
manipulation.   He reported that his back and neck were re-
injured during a motor vehicle accident in 1989.  He 
indicated that he continued to have sharp pain in his lower 
back.  In respect to his right shoulder, the veteran said 
that he injured it in 1975 when he injured his back and that 
X-rays were obtained.  He said he was told he had a 
dislocated shoulder and something about the rotator cuff.  
He claimed to have been given medication and physical 
therapy for six weeks.  The veteran claimed to have been 
evaluated at several private facilities over the years since 
1975 and eventually had surgery in 1997.  Current X-rays 
revealed spondylitic changes at the C3-C4 and C5-C6 levels; 
minimal spondylosis at the L2-L3 and L3-L4 levels; and a 
normal right shoulder.  The diagnoses were cervical spine 
strain with degenerative changes, lumbosacral strain with 
degenerative changes, and a history of right shoulder pain, 
status post arthroscopic surgery.  The examiner did not have 
access to the claim file. 

Records from G. French, M.D., an orthopedic surgeon, are 
dated from April 1998 to October 1999 and note continued 
follow-up of the veteran's right shoulder disability.  In 
August 1998, the veteran reportedly felt a pop in his right 
shoulder after closing a ball valve on a resin tank.  In 
September 1998, he reportedly received an "electrocution" 
when a controller on a hoist had shorted through him.  Dr. 
French opined in a February 1999 outpatient record that he 
felt the veteran had aggravated his right shoulder nerve 
injury with the September 1998 electrocution.  In May 1999, 
it was noted that the veteran had been laid off from work 
due to his inability to do overhead work as a result of his 
right shoulder injury.  

In a May 1999 record, Dr. French indicated that he had 
reviewed the service medical record pertaining to the 
veteran's October 1975 back injury.  He commented:

[The veteran] felt a pop in his back 
just below the shoulder blade on the 
inside edge of the clavicle which I 
think would be consistent with a 
subluxation of the shoulder.  Certainly 
that could be the initial sprain to his 
shoulder that resulted in his chronic 
instability and a progressive nerve 
injury with overuse at work.  That would 
be certainly a predisposing factor if he 
had had a previous injury but a heavy 
traction injury by the crane is 
certainly adequate in and of itself.  
The fact that he has continued nerve 
symptoms with that mechanism of traction 
is probably more related to the crane 
injury than any pre-existing problem 
with the arm.

VA outpatient records dated from February 1989 to April 2000 
show treatment for the veteran's complaints of chest pain, 
abdominal pain, and gastrointestinal problems.




Summary 

As noted above, in October 1975, during service, the veteran 
complained of hurting the left side of his back below the 
shoulder blade while he pushed his car off the road.  
Contrary to his post-service allegations of lengthy in-
service treatment, his service medical records show only 
that he was given Indocin.  

The Board is charged with weighing the evidence and 
assessing its credibility.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In support of his claim, the veteran 
contends he has suffered continual back, neck and right 
shoulder pain since the day of the in-service accident.  In 
his notice of disagreement he claimed that he reinjured he 
shoulder in 1997, prior to which he had had continuous pain 
since service and that he had "self-medicated by taking both 
prescription and non-prescribed medication."  Since 
prescription medication requires a prescription written by a 
physician, the veteran's claim of having self-medicated with 
such medicine does not impress the Board as credible absent 
competent corroborating evidence.  Additionally, although 
the veteran had other dealings with VA over the years, one 
must question why he waited until 1998 to file his 
disability claim when he alleges that he had been hurting 
for more than 20 years.  In his claim, the earliest post-
service treatment the veteran reported was in 1992 at Valley 
Hospital.  However, medical records obtained from Valley 
Hospital do not relate to the disabilities at issue.  

The veteran was in a motor vehicle accident in March 1989 
and was initially treated at the Kootenai emergency room.  
The emergency room records note only an abrasion/contusion 
to the veteran's forehead and that an X-ray of the cervical 
spine showed no abnormalities.  However, he then sought 
treatment from Dr. Aga, a chiropractor, claiming to have 
injured his neck, back and right shoulder in the accident, 
and reporting a long list of complaints and to be totally 
disabled.  The more than ten pages of records from Dr. Aga 
do not even suggest that the veteran had any pre-accident 
problems with his neck, back, or right shoulder and 
certainly do not support his now alleged history of pain in 
those areas since service.  In fact, Dr. Aga noted that the 
veteran's past medical history was uneventful.  Had the 
veteran reported the in-service injuries with continuing 
pain that he now alleges, his history could not have been 
characterized as "uneventful." 

Subsequent private medical evidence reflects several work-
related injuries, the first of which was in August 1994, 
when the veteran injured his right shoulder and was treated 
for about three years by Dr. Bonacum.  At that time X-rays 
of the shoulder were negative.  The Board cannot ignore that 
there is nothing in Dr. Bonacum's records about an in-
service right shoulder injury, pain since service, or the 
1989 automobile accident in which the veteran claimed to 
have injured his right shoulder.  

In the mid-1990s the veteran also was treated by Dr. Janes 
for the 1994 and subsequent work-related injuries.  Dr. 
Janes noted that the veteran mentioned his 1989 motor 
vehicle accident but that he denied having injured his 
shoulder.  Thus, the veteran now was attributing all right 
shoulder trauma to the work-related accident rather than 
admitting to the injury in 1989 and the alleged in-service 
injury.  

Based on this evidence it appears that the veteran's account 
of his injuries depends on the situation in which he finds 
himself and the source from which he might be compensated.  
Thus, it is concluded that he is not credible.  

Although the veteran is shown to have sustained a strain in 
the area of the 8th dorsal vertebra in October 1975, he was 
symptomatic in the upper left portion of the back...not the 
right shoulder, or the neck or the low back.  Despite his 
recent statements of having had pain since then, he did not 
seek service connection for 20 years, after sustaining 
multiple post-service injuries.  The only medical evidence 
arguably supporting his claim is the statement by Dr. French 
in May 1999, indicating that he had reviewed the service 
medical record of the in-service injury.  According to the 
Court's ruling in Warren v. Brown, 6 Vet. App. 4, 6 (1993), 
phrases such as "could have been" or "may or may not" have 
little probative value and would not establish that the 
evidence regarding a particular point was in equipoise, even 
if such a statement was presented by a medical professional.  
Thus, Dr. French's opinion of May 1999 indicates that there 
is only a possibility that the veteran's injury in October 
1975 resulted in a permanent and progressive disability.  In 
addition, the probative value of this opinion is seriously 
flawed by the absence of an explanation as to how an injury 
identified in October 1975 to the left portion of the upper 
back would result in a current right shoulder disability.  
Further scrutiny of Dr. French's comments suggests that they 
are not restricted to the material in the service medical 
record entry.  For example, Dr. French noted that the 
veteran had felt a pop in his back just below the shoulder 
blade on the inside edge of the clavicle, which Dr. French 
thought was consistent with subluxation of the shoulder.  
However, the service medical record only notes that the 
veteran felt something pop "in his back" and that he had 
tenderness in the upper left portion of the back below the 
clavicle.  In the event that Dr. French also relied on 
information provided by the veteran, the credibility 
problems in this case preclude reliance on any such 
information.  Accordingly, this opinion is of minimal 
probative value.   

At the veteran's VA compensation examination in June 1998, 
he reported that military medical personnel had found 
significant dislocations in his cervical spine, lumbar 
spine, and right shoulder joint and in 1975 had told him he 
had sustained an injury to his right shoulder rotator cuff.  
What the veteran claims to have been told by a physician 
does not constitute competent medical evidence and none of 
this is in the service medical records or reflected by 
history or otherwise in the extensive earlier post-service 
medical records.  See Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  Although the VA examiner did not have access to the 
claims file and did not express an opinion as to the 
etiology of the claimed disabilities, it is not necessary to 
obtain another examination inasmuch as the extensive medical 
evidence already of record is adequate for deciding the 
claim. 

The Board also must dismiss as not credible the statement 
from an individual claiming to have known the veteran for 27 
years and attesting to the veteran's complaints of chronic, 
severe back, shoulder and neck pain from the time he was 
discharged from service.  Since the veteran's own account of 
such pain is found not to be credible, the statement by 
another individual of the same alleged facts is no more 
credible than the veteran's account.  

Although one incident of dorsal strain is corroborated by 
the service medical records, the veteran's recent claim of 
having continuously suffered with neck, low back, and right 
shoulder symptoms/pain since then is not believable.  The 
preponderance of the competent and probative evidence shows 
that any current disabilities of the neck, right shoulder 
and/or low back are of post-service origin and are not 
related to service.  As the preponderance of the most 
probative evidence is against the claim, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck/cervical spine 
disability is denied.

Entitlement to service connection for a low back/lumber 
spine disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.


		
	J. E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

